Order reversed, without costs of this appeal to either party, and motion denied, without costs. Memorandum: We have on several occasions made it clear that orders of preclusion for failure to serve bills of particulars in negligence actions may not be disregarded with impunity. In the absence of extraordinary and exceptional circumstances, which are not established by the affidavits in this case, we consider it an abuse of discretion to grant relief from a preclusion order. (Goldstein v. Wickett, 3 A D 2d 135; O’Connell v. Korb, 3 A D 2d 978; Schulz v. Sun Oil Co., 4 A D 2d 44; Walker v. Ferri, 5 A D 2d 24.) All concur. (Appeal from an order of Onondaga Special Term granting plaintiff’s motion to open her default in complying with an order of preclusion, and modifying the order by permitting her to serve a bill of particulars.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.